DETAILED ACTION
	The amendment filed 8/02/2021 has been entered. Claims 1-3, 5-9, 11-12, 15, 21-22, and 24-25 have been amended, claims 4 and 13 have been cancelled, and claims 27-33 have been added. Claims 1-3, 5-12, and 14-33 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 8/02/2021 have been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection.
Response to Amendment
Regarding the claim interpretations under U.S.C. §112(f), applicant has amended the claims and the interpretations are no longer applicable. The interpretations under U.S.C. §112(f) has been withdrawn.
Regarding the rejections under U.S.C. §101, applicant has amended the claims to overcome the rejections. The rejections under U.S.C. §101 have been withdrawn.
Regarding the rejections under U.S.C. §103, the claims have been amended and has necessitated a new grounds of rejection as outlined below.
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
Regarding claim 6, “the at least processor is to generate” should read “the at least one processor is to generate”
Regarding claim 8, “instructions via the at least processor” should read “instructions via the at least one processor”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (U.S. Patent No. 9,697,733 B1; hereinafter Penilla) in view of Petit et al. (“Pseudonym Schemes in Vehicular Networks: A Survey; hereinafter Petit; already made of record on IDS) and further in view of Wiklinska et al. (U.S. Patent Application Publication No. 2018/0365999 A1; hereinafter Wiklinska).
Regarding claim 1, Penilla discloses:
An apparatus comprising: at least one memory; instructions in the apparatus; and at least one processor to execute the instructions to (electronics that utilize memory and a processor to execute program instructions, see at least col. 5 lines 61-63):
detect a vehicle with a sensor associated with an observer of the vehicle (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47); 
determine a motion of the vehicle (cloud processing 120 programs a path for a vehicle to take, see at least page 34, col. 11, lines 45-50; vehicles also communicate heading, trajectories, and GPS locations to with network cloud processing 120, see at least page 37, col. 18, line 62 – page 38, col. 19, line 7); 
calculate a likelihood of a collision of the vehicle based on the determined motion (object control systems 1302 has a collision detection and prediction algorithm section that determines whether vehicles paths result in a collision, see at least Fig. 13 and page 37, col. 17, lines 24-28)
Penilla does not explicitly disclose:
verify a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions; and
in response to determining that the vehicle can receive the transmissions, cause a transceiver to transmit a message to the vehicle upon the likelihood of the collision exceeding a threshold, the message including information pertaining to the collision
However, Petit teaches:
verify a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions (verification of vehicle pseudonym is required to either receive or send messages to other verified vehicles, see at least page 7 col. 2 para. 3-5)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla by adding the vehicle pseudonym verification taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order to “combine security and privacy requirements” in inter-vehicular communication (see page 24 col. 1 para 2).
Additionally, Wiklinska teaches:
in response to determining that the vehicle can receive the transmissions, cause a transceiver to transmit a message to the vehicle (The system 200 receives information from clients and objects, which have transmitters and receivers, and transmits signals to the clients and objects, see at least [0023] and [0026])  upon the likelihood of the collision exceeding a threshold, the message including information pertaining to the collision (the system 200 compares the probability of a collision to a threshold where “if the probability ever breaches the threshold, the system 200 may send a collision avoidance signal to the client and/or the object,” see at least [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the collision avoidance message if a threshold is exceeded taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to warn the driver of a possible collision (see Wiklinska [0045]).
Regarding claim 2, the combination of Penilla, Petit, and Wiklinska teach the elements above and Penilla further discloses:
calculate an adjusted movement of the vehicle (collision management system alerts the drivers to steer to avoid collision or automatically steers one or both vehicles away from each other or away from obstacle, see at least page 32, col. 7, lines 49-52 and 37, col. 17, lines 36-37).
Regarding claim 3, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the at least one processor is to cause the transceiver to transmit the message including the adjusted movement of the vehicle (Vehicles continuously share their heading, speed, and location with all other vehicles. Thus, if a change in the vehicle heading, speed, or location is made, this information is sent to all vehicles within the distance threshold to avoid collisions, see at least page 39, col. 21, lines 22-35).
Regarding claim 5, the combination of Penilla, Petit, and Wiklinska discloses the elements above but the combination of Penilla and Petit does not teach:
calculate the likelihood based on a collision map
However, Wiklinska teaches:
calculate the likelihood based on a collision map (probability mapping is used to predict the probability of a future position of an object, see at least [0041]; the system 200 uses the probability mapping to determine whether there is a chance of the client and object colliding, see at least [0043]-[0044])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” (see Wiklinska [0005]).
Regarding claim 6, the combination of Penilla, Petit, and Wiklinska discloses the elements above but the combination of Penilla and Petit does not teach:
the at least one processor is to generate a prioritized collision map based on the collision map 
However, Wiklinska teaches:
the at least one processor is to generate a prioritized collision map based on the collision map (the system 200 continually monitors and determines whether a probability of collision exceeds a threshold for any of the probable trajectories of a client and an object and gives priority to the probability that is highest or exceeds the threshold to enact an alarm or take action, see at least [0041] and [0044]-[0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the prioritized collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” and take action when needed (see Wiklinska [0005] and [0045]).
Regarding claim 7, the combination of Penilla, Petit, and Wiklinska discloses the elements above but the combination of Penilla and Petit does not teach:
the prioritized collision map is generated by the at least one processor based on collision hierarchy rules 
However, Wiklinska teaches:
the prioritized collision map is generated by the at least one processor based on collision hierarchy rules (The probability of a trajectory of an object is calculated based on rules created from statistical data, historical data, logical condition trees, and assumptions in the system 200. The resulting probabilities set a hierarchy to which trajectory is more likely for the object to take, see at least [0041])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla by and the vehicle pseudonym verification taught by Petit adding the hierarchy rules taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to better determine the probability of the object colliding with another object along a possible path (see Wiklinska [0041]).
Regarding claim 8, Penilla discloses:
calculating, by executing instructions via at least one processor (a processor to execute program instructions, see at least col. 5 lines 61-63), a likelihood of a collision of a vehicle based on sensor data from an observer of the vehicle (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; object control systems 1302 has a collision detection and prediction algorithm section that determines whether vehicles paths result in a collision, see at least Fig. 13 and page 37, col. 17, lines 24-28); 
Penilla does not disclose:
comparing, by executing instructions via the at least one processor, the likelihood to a threshold 
verifying, by executing instructions via the at least one processor, a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions; and
in response to determining that the vehicle can receive the transmissions, causing, by executing instructions via the at least one processor, a transceiver to transmit a message to the vehicle upon the likelihood of the collision exceeding a threshold, the message pertaining to the collision
However, Petit teaches:
verifying, by executing instructions via the at least one processor, a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions (verification of vehicle pseudonym is required to either receive or send messages to other verified vehicles, see at least page 7 col. 2 para. 3-5)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla by adding the vehicle pseudonym verification taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order to “combine security and privacy requirements” in inter-vehicular communication (see page 24 col. 1 para 2).
Additionally, Wiklinska teaches:
comparing, by executing instructions via the at least one processor, the likelihood to a threshold (the system 200 compares the probability of a collision to a threshold, see at least [0045])
in response to determining that the vehicle can receive the transmissions, causing, by executing instructions via the at least one processor, a transceiver to transmit a message to the vehicle upon the likelihood of the collision exceeding a threshold, the message pertaining to the collision ( “if the probability ever breaches the threshold, the system 200 may send a collision avoidance signal to the client and/or the object,” see at least [0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the collision avoidance message if a threshold is exceeded taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to warn the driver of a possible collision (see Wiklinska [0045]).
Regarding claim 9, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
calculating, by executing instructions via the at least one processor, an adjusted movement of the vehicle (collision management system alerts the drivers to steer in a certain direction to avoid collision or automatically steers one or both vehicles away from each other or away from obstacle, see at least page 32, col. 7, lines 49-60 and 37, col. 17, lines 36-37).
Regarding claim 10, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the message includes the adjusted movement (Vehicles continuously share their heading, speed, and location with all other vehicles. Thus, if a change in the vehicle heading, speed, or location is made, this information is sent to all vehicles within the distance threshold to avoid collisions, see at least page 39, col. 21, lines 22-35).
Regarding claim 11, the combination of Penilla, Petit, and Wiklinska teaches the elements above but the combination of Penilla and Petit does not teach:
generating, by executing instructions via the at least one processor, a collision map, wherein the likelihood is calculated based on the collision map
However, Wiklinska teaches:
generating, by executing instructions via the at least one processor, a collision map, wherein the likelihood is calculated based on the collision map (probability mapping is used to predict the probability of a future position of an object, see at least [0041]; the system 200 uses the probability mapping to determine whether there is a chance of the client and object colliding, see at least [0043]-[0044])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance controller disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” (see Wiklinska [0005]).
Regarding claim 12, the combination of Penilla, Petit and Wiklinska teaches the elements above but the combination of Penilla and Petit does not teach:
generating, by executing instructions via the at least one processor, a prioritized collision map based on the collision map.
However, Wiklinska teaches:
generating, by executing instructions via the at least one processor, a prioritized collision map based on the collision map (the system 200 continually monitors and determines whether a probability of collision exceeds a threshold for any of the probable trajectories of a client and an object and gives priority to the probability that is highest or exceeds the threshold to enact an alarm or take action, see at least [0041] and [0044]-[0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the prioritized collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” and take action when needed (see Wiklinska [0005] and [0045]).
Regarding claim 14, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the likelihood is calculated based on data from multiple observers external to the vehicle (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage to aid vehicles maneuver around obstacles, see at least page 33, col. 9, lines 23-26 and 43-47)
Regarding claim 15, Penilla discloses:
A system comprising: at least one memory; instructions; and at least one processor to execute the instructions to (electronics that utilize memory and a processor to execute program instructions, see at least col. 5 lines 61-63):
calculate a likelihood of a collision of a vehicle based on sensor data measured at a sensor associated with an observer of the vehicle (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; object control systems 1302 has a collision detection and prediction algorithm section that determines whether vehicles paths result in a collision, see at least Fig. 13 and page 37, col. 17, lines 24-28)
Penilla does not disclose:
verify a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions; and
in response to determining that the vehicle can receive the transmissions, cause a transceiver to transmit a message to the vehicle if the likelihood exceeds a threshold, the message pertaining to the collision
However, Petit teaches:
verify a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions (verification of vehicle pseudonym is required to either receive or send messages to other verified vehicles, see at least page 7 col. 2 para. 3-5)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla by adding the vehicle pseudonym verification taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order to “combine security and privacy requirements” in inter-vehicular communication (see page 24 col. 1 para 2).
Additionally, Wiklinska teaches:
in response to determining that the vehicle can receive the transmissions, cause a transceiver (The system 200 receives information from clients and objects, which have transmitters and receivers, and transmits signals to the clients and objects, see at least [0023] and [0026]) to transmit a message to the vehicle if the likelihood exceeds a threshold, the message pertaining to the collision (the system 200 compares the probability of a collision to a threshold where “if the probability ever breaches the threshold, the system 200 may send a collision avoidance signal to the client and/or the object,” see at least [0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the collision avoidance message if a threshold is exceeded taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to warn the driver of a possible collision (see Wiklinska [0045]).
Regarding claim 16, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the vehicle is a first vehicle and the observer is a second vehicle (Each vehicle has a table of all other vehicles around. Additionally, a first vehicle can observe a secondary vehicle has stopped or changed courses and alert other adjacent vehicles of the change via vehicle to vehicle communication. See at least page 39, col. 21, lines 22-50; each vehicle has a sensor that alerts the system, thus all vehicles will be aware of each other, see at least page 33, col. 9, lines 16-22).
Regarding claim 17, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the collision is predicted between the first vehicle and an object on a road (Collision avoidance can be provided between a vehicle and an object, see at least page 32, col. 8, lines 7-10. The path that the vehicle is traveling on, whether in a parking garage or highway, is still considered a road under the broadest reasonable interpretation.)
Regarding claim 18, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the observer is a road-side module (Sensors S1-S12 observe the vehicles traversing the parking garage, where their path of travel is a road. The sensors are mounted at various points within the garage to observe the vehicles. See at least page 32, col. 8, lines 35-60).
Regarding claim 19, the combination of Penilla, Petit, and Wiklinska teaches the elements above but the combination of Penilla and Petit does not disclose:
the likelihood is calculated based on a collision map
However, Wiklinska teaches:
the likelihood is calculated based on a collision map  (probability mapping is used to predict the probability of a future position of an object, see at least [0041]; the system 200 uses the probability mapping to determine whether there is a chance of the client and object colliding, see at least [0043]-[0044])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance controller disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” (see Wiklinska [0005]).
Regarding claim 20, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the message includes an adjusted movement of the vehicle (Vehicles continuously share their heading, speed, and location with all other vehicles. Thus, if a change in the vehicle heading, speed, or location is made, this information is sent to all vehicles within the distance threshold to avoid collisions, see at least page 39, col. 21, lines 22-35).
Regarding claim 21, Penilla discloses:
A non-transitory machine readable medium comprising instructions, which when executed, cause at least one processor to at least (electronics that utilize memory and a processor to execute program instructions, see at least col. 5 lines 61-63):
calculate a likelihood of a collision of a vehicle based on sensor data from an observer of the vehicle (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; object control systems 1302 has a collision detection and prediction algorithm section that determines whether vehicles paths result in a collision, see at least Fig. 13 and page 37, col. 17, lines 24-28)
Penilla does not disclose:
verify a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions
compare the likelihood to a threshold; and 
in response to determining that the vehicle can receive the transmissions, cause a transceiver to transmit a message to the vehicle when the likelihood exceeds a threshold, the message pertaining to the collision 
However, Petit teaches:
verify a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions (verification of vehicle pseudonym is required to either receive or send messages to other verified vehicles, see at least page 7 col. 2 para. 3-5)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla by adding the vehicle pseudonym verification taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order to “combine security and privacy requirements” in inter-vehicular communication (see page 24 col. 1 para 2).
Additionally, Wiklinska teaches:
compare the likelihood to a threshold (the system 200 compares the probability of a collision to a threshold, see at least [0045])
in response to determining that the vehicle can receive the transmissions, cause a transceiver to transmit a message to the vehicle when the likelihood exceeds a threshold, the message pertaining to the collision (“if the probability ever breaches the threshold, the system 200 may send a collision avoidance signal to the client and/or the object,” see at least [0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the collision avoidance message if a threshold is exceeded taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to warn the driver of a possible collision (see Wiklinska [0045]).
Regarding claim 22, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the instructions cause the at least one processor to determine an adjusted movement of the vehicle (collision management system alerts the drivers to steer in a certain direction to avoid collision or automatically steers one or both vehicles away from each other or away from obstacle, see at least page 32, col. 7, lines 49-60 and 37, col. 17, lines 36-37).
Regarding claim 23, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the message includes the adjusted movement (Vehicles continuously share their heading, speed, and location with all other vehicles. Thus, if a change in the vehicle heading, speed, or location is made, this information is sent to all vehicles within the distance threshold to avoid collisions, see at least page 39, col. 21, lines 22-35; collision management system can also alert the driver to steer in a certain direction to avoid collision, see at least page 32, col. 7, lines 49-52).
Regarding claim 24, the combination of Penilla, Petit, and Wiklinska teaches the elements above but the combination of Penilla and Petit does not teach:
the instructions cause the at least one processor to generate a collision map
However, Wiklinska teaches:
the instructions cause the at least one processor to generate a collision map (probability mapping is created and used to predict the probability of a future position of an object, see at least [0041]; the system 200 generates and uses the probability mapping to determine whether there is a chance of the client and object colliding, see at least [0043]-[0044])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance controller disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” (see Wiklinska [0005]).
Regarding claim 25, the combination of Penilla, Petit, and Wiklinska teaches the elements above but the combination of Penilla and Petit does not teach:
the instructions cause the processor to generate a prioritized collision map based on the collision map
However, Wiklinska teaches:
the instructions cause the processor to generate a prioritized collision map based on the collision map (the system 200 continually monitors and determines whether a probability of collision exceeds a threshold for any of the probable trajectories of a client and an object and gives priority to the probability that is highest or exceeds the threshold to enact an alarm or take action, see at least [0041] and [0044]-[0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the prioritized collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” and take action when needed (see Wiklinska [0005] and [0045]).
Regarding claim 26, the combination of Penilla, Petit, and Wiklinska teaches the elements above but the combination of Penilla and Petit does not teach:
the message includes the prioritized collision map
However, Wiklinska teaches:
the message includes the prioritized collision map (The system 200 continually monitors and determines whether a probability of collision exceeds a threshold for any of the probable trajectories of a client and an object and gives priority to the probability that is highest or exceeds the threshold to enact an alarm or take action. Since the system 200 only alerts the users of the highest probability of a collision, due to the threshold, the collision avoidance signal is in itself a prioritized signal of collision in the probability map. See at least [0041] and [0044]-[0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla and the vehicle pseudonym verification taught by Petit by adding the prioritized collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” and take action when needed (see Wiklinska [0005] and [0045]).
Regarding claim 27, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the vehicle is a first vehicle and the observer is a second vehicle, and wherein the message is transmitted from the second vehicle to the first vehicle (both vehicles can transmit and receive data regarding their speed, heading, location, and trajectory to each other, see at least col. 18 line 67-col. 19 line 5).
Regarding claim 28, the combination of Penilla, Petit, and Wiklinska teaches the elements above but Penilla does not disclose:
the pseudonym scheme includes data for verification of an authenticity of the message between the first vehicle and the second vehicle.
However, Petit teaches:
the pseudonym scheme includes data for verification of an authenticity of the message between the first vehicle and the second vehicle (pseudonym usage entails authentication of outgoing messages and verification of received messages, see at least page 7 col. 2 para. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla by adding the message authentication taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order to “corroborate the reliability of received information” (see page 7 col. 2 para. 4).
Regarding claim 29, the combination of Penilla, Petit, and Wiklinska teaches the elements above but Penilla does not disclose:
the pseudonym is verified by the at least one processor to prevent a false message between the first vehicle and the second vehicle.
However, Petit teaches:
the pseudonym is verified by the at least one processor to prevent a false message between the first vehicle and the second vehicle (pseudonym ensures authentication of outgoing messages, see at least page 7 col. 2 para. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla by adding the pseudonym taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order to “corroborate the reliability of received information” (see page 7 col. 2 para. 4).
Regarding claim 30, the combination of Penilla, Petit, and Wiklinska teaches the elements above but Penilla does not disclose:
the pseudonym is verified by a law enforcement authority.
However, Petit teaches:
the pseudonym is verified by a law enforcement authority (law enforcement representatives might capture messages including pseudonyms from misbehaving nodes, see at least page 8 col. 1 para. 4; resolution request supported by law enforcement, see at least age 14 col. 2 para. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla by adding the pseudonym taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order “to ensure accountability and non-repudiation” (see page 3 col. 1 para. 5).
Regarding claim 31, the combination of Penilla, Petit, and Wiklinska teaches the elements above but Penilla does not disclose:
the vehicle generates the pseudonym based on the pseudonym scheme.
However, Petit teaches:
the vehicle generates the pseudonym based on the pseudonym scheme (see at least abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla by adding the pseudonym scheme taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order “to address… privacy, security, and system requirements” (see page 1 col. 2 para. 1).
Regarding claim 32, the combination of Penilla, Petit, and Wiklinska teaches the elements above
an agency generates the pseudonym to identify the vehicle.
However, Petit teaches:
an agency generates the pseudonym to identify the vehicle (pseudonyms are created by a pseudonym issuing authority, see at least page 7 col. 1 para. 2-3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla by adding the pseudonym scheme taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order “to encode resolution information” (see page 13 col. 2 para. 3).
Regarding claim 33, the combination of Penilla, Petit, and Wiklinska teaches the elements above and Penilla further discloses:
the vehicle is a first vehicle, and wherein a second vehicle is to transmit the message to the first vehicle (both vehicles can transmit and receive data regarding their speed, heading, location, and trajectory to each other, see at least col. 18 line 67-col. 19 line 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669